Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 09/10/2021 for application number 16/993,106. 

Response to Amendments
3.	The Amendment filed 09/10/2021 has been entered. Claims 1, 4, 8, 11, 15, and 16 have been amended. Claims 1-20 remain pending in the application. 

Response to Arguments
4.	Argument 1, Applicant argues that Stonehouse does not show or render obvious "causing, based on the gesture of the plurality of gestures performed on the first candidate input the virtual keyboard to be replaced by a candidate input set related to the first candidate input," as recited by amended independent claims 1, 8, and 15.
5.	Responding to Argument 1, the argument is moot since this is a newly presented limitation, thus changes the scope of the claim. However, a newly found reference, Ullrich, is applied.
6.	Argument 2, Applicant argues that in Stonehouse, there is no selection of candidate input based on "the type of application". 
7.	Responding to Argument 2, Examiner respectfully disagrees and notes that Stonehouse teaches the above argued features; wherein in order to obtain the candidate words. The system can access data identifying previously inputted character strings and process the accessed data to obtain the candidate words. Furthermore, the system can access data generated by or associated with one or more application programs executed at electronic device  (e.g., word processing files, e-mail contact lists, and stored, and data indicative of browsed web pages), which can be processed to yield portions of the 

Claim Objections
8.	Claims 8 and 15 are objected to because of the following informalities:  
Claims 8 and 15 recite “wherein the virtual keyboard comprises a plurality of graphical elements representing a plurality of letters” where “wherein a virtual keyboard comprises a plurality of graphical elements representing a plurality of letters” was apparently intended.

Claim Rejections – 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stonehouse et al. (U.S. Patent Application Pub. No. US 20150051901 A1) in view of Ullrich et al. (U.S. Patent Application Pub. No. US 20110061017 A1).

	Claim 1: Stonehouse teaches a system for facilitating presentation of candidate inputs based on a user interface location of a related candidate input (i.e.  FIG. 3 includes a category region 302, a region 322 that displays a first virtual keyboard presenting candidate words, and a word display region 342; para. [0036]), the system comprising: 
one or more processors (i.e. fig. 1, Electronic device 100 includes multiple components, such as a processor 102 that controls the overall operation of electronic device 100; para. [0010]) programmed with computer program instructions that, when executed by the one or more processors (i.e. Embodiments can be implemented as one or more computer program products, i.e., one or more modules of computer program instructions encoded on a computer readable medium; para. [0079]), cause the one or more processors to perform operations comprising: 
obtaining a text input via a virtual keyboard (i.e. FIG. 3, The user can then enter various combination of characters for displayed within word display region 342 using the virtual character-based keyboard; para. [0043, 0046]), wherein the virtual keyboard comprises a plurality of graphical elements representing a plurality of letters (i.e. virtual character-based keyboard, e.g., a QWERTY keyboard; para. [0046]);
causing the text input to be presented on a user interface (i.e. FIG. 3, The user can then enter various combination of characters for displayed within word display region 342 using the virtual character-based keyboard; para. [0043, 0046]); 
causing a first candidate input related to the text input (i.e. candidate words based on contextual data associated with at least one of the user or electronic device 100. For example, such contextual data can include information associated with text previously entered by the user; para. [0027]) to be presented at a first location of the user interface (i.e. the candidate words represent potential user entries into GUI 300, and the rankings assigned to the candidate words reflect a likelihood that a user might select a particular candidate word for entry into GUI 300; para. [0057]); 
detecting a gesture of a plurality of gestures performed on the first candidate input (i.e.  the user might contemplate inputting the word “What” as an entry into GUI 300, and the user can select candidate word 324 for entry into GUI 300; para. [0059]); and
causing, based on the gesture of the plurality of gestures performed on the first candidate input, a candidate input set related to the first candidate input (i.e. Upon selection of candidate word 324, and as described above, processor 102 can select a second subset of the candidate words that might represent the user's subsequent textual entry into GUI 300 (e.g., an entry that could follow “What”); para. [0060]) such that a second candidate input is presented closer to the first location than a third candidate input based on the second candidate input being associated with a higher likelihood of being selected by a user (i.e. figs. 3, 4, the candidate words associated with the first category can be displayed in order of their corresponding rank in the first virtual keyboard (e.g., in columns along a longitudinal axis of the GUI, or alternatively, in rows along a transverse axis of GUI). Additionally or alternatively, highly ranked candidate words can be disposed at positions within the first virtual keyboard that are highly visible to the user (e.g., disposed centrally within a text entry region of the GUI); para. [0034]) than the third candidate input (i.e. processor 102 obtains and ranks the second subset of the candidate words based on contextual data associated with the user or electronic device, which includes, but is not limited to, data indicate of previously entered text strings and words; para. [0060]), wherein the candidate input set comprises the second candidate input and the third candidate input (i.e. fig. 4, upon selection of candidate word 324, and as described above, processor 102 can select a second subset of the candidate words that might represent the user's subsequent textual entry into GUI 300 (e.g., an entry that could follow “What”); para. [0060]).
Stonehouse does not explicitly teach based on a gesture input, the virtual keyboard with a plurality of graphical elements representing a plurality of letters to be replace by a candidate input set.
However, Ullrich teaches obtaining a text input via a virtual keyboard, wherein the virtual keyboard comprises a plurality of graphical elements representing a plurality of letters (i.e. fig. 6C, the user drags downward from restore control 612 to the “Y” key and then across the “T” and “R” keys until reaching the “D” key. If the user lingers at “D” key beyond a predetermined threshold or breaks contact with the touch interface at the “D” key, then this action can be interpreted as selection of the “D” key; para. [0086]); causing, based on the gesture of the plurality of gestures performed on the first input, the virtual keyboard to be replaced by a candidate input set (i.e. FIG. 6D illustrates a state of interface 600 following selection of the “D” key. Keyboard 610 has again been hidden as indicated by the downward-pointing arrow and restore control 612 is again shown at the edge of interface 612. A plurality of whole-word input keys are shown at 616; para. [0087]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Stonehouse to include the feature of Ullrich. One would have been motivated to make this modification because it enables users to increase their text entry speed in words per minute.

Claim 2: Stonehouse and Ullrich teach the system of claim 1. Stonehouse further teaches wherein each of the second and third candidate inputs is a term predicted to follow the first candidate input in a sentence (i.e. processor 102 can determine a part of speech associated with a previously entered word, and can assign a ranking to subsequent candidate word based on the part of speech (e.g., if the previously entered word were an adjective, a subsequent noun would be assigned a higher ranking than a subsequent verb); para. [0027]).

Claim 3: Stonehouse and Ullrich teach the system of claim 1. Stonehouse further teaches the operations further comprising: obtaining a second user selection with respect to the second candidate input (i.e. FIG. 4B, the user can review the additional candidate words presented by a second virtual keyboard in region 322, and can select one of the additional candidate words for entry into GUI 300 and subsequent display in word display region 342; para. [0061]); and causing, based on the second user selection, another candidate input set related to the second candidate input to be presented on the user interface (i.e. Upon selection of candidate word 402, processor 102 can obtain a third subset of the candidate words that might represent the user's subsequent textual entry into GUI 300 (e.g., an entry that follows the previously entered “What is”); para. [0062]) such that a fourth candidate input is presented closer to a second location of the user interface than a fifth candidate input based on the fourth candidate input being associated with a higher likelihood of being selected by a user than the fifth candidate input,20 4838-9201-5047.v1wherein the other candidate input set comprises the fourth candidate input and the fifth candidate input (i.e. figs. 3, 4, the candidate words associated with the first category can be displayed in order of their corresponding rank in the first virtual keyboard (e.g., in columns along a longitudinal axis of the GUI, or alternatively, in rows along a transverse axis of GUI). Additionally or alternatively, highly ranked candidate words can be disposed at positions within the first virtual keyboard that are highly visible to the user (e.g., disposed centrally within a text entry region of the GUI); para. [0034]), and wherein the second location is a location at which the second candidate input is presented on the user interface (i.e. The user can review the third subset of the candidate words presented by a third virtual keyboard in region 322 of FIG. 4C, and can select one of the candidate words for display in word display region 342 subsequent to the previously entered and displayed “What is”; para. [0063]).

Claim 4: Stonehouse and Ullrich teach the system of claim 1. Stonehouse further teaches the operations further comprising: obtaining a first user selection with respect to the first candidate input (i.e.  the user might contemplate inputting the word “What” as an entry into GUI 300, and the user can select candidate word 324 for entry into GUI 300; para. [0059]), activating a sentence-generating mode of the user interface based on the first user selection with respect to the first candidate input, wherein causing the candidate input set to be presented comprises causing, based on the activation of the sentence-generating mode, the candidate input set related to the first candidate input to be presented on the user interface (i.e. Upon selection of candidate word 324, and as described above, processor 102 can select a second subset of the candidate words that might represent the user's subsequent textual entry into GUI 300 (e.g., an entry that could follow “What”); para. [0060]).

Claim 5: Stonehouse and Ullrich teach the system of claim 1. Stonehouse further teaches the operations further comprising: determining a type of application with which the user interface is associated; and selecting the second and third candidate inputs for the candidate input set based on (i) the first candidate input and (ii) the type of application (i.e. processor 102 can access data identifying previously inputted character strings (e.g., stored within memory 110 of FIG. 1) and process the accessed data to obtain the candidate words in step 202. Further, for example, processor 102 can access data generated by or associated with one or more application programs executed at electronic device 100 (e.g., word processing files, e-mail contact lists, and stored, and data indicative of browsed web pages stored within memory 110 of FIG. 1), which can be processed to yield portions of the candidate words; para. [0023]).

Claim 7: Stonehouse and Ullrich teach the system of claim 1. Stonehouse further teaches the operations further comprising: determining a user-designated recipient for a message comprising the text input; and selecting the second and third candidate inputs for the candidate input set based on (i) the first (i.e. if the user executes an e-mail application on electronic device 100, sets of characters associated with that user's e-mail system (e.g., from the user's contact list or address book) can be used to assign a ranking to the candidate words. In such an example, processor 102 can assign higher rankings to candidate words that correspond to proper nouns found in the user's contact list (e.g., names such as “Benjamin” and “Christine”) relative to, for example, candidate words that correspond to pronouns (e.g., “him” and “her”); para. [0028]).

Claim 8: Stonehouse teaches a method comprising: 
obtaining a text input via a user interface (i.e. FIG. 3, The user can then enter various combination of characters for displayed within word display region 342 using the virtual character-based keyboard; para. [0043, 0046]), wherein the virtual keyboard comprises a plurality of graphical elements representing a plurality of letters (i.e. virtual character-based keyboard, e.g., a QWERTY keyboard; para. [0046]);
causing a first candidate input related to the text input (i.e. candidate words based on contextual data associated with at least one of the user or electronic device 100. For example, such contextual data can include information associated with text previously entered by the user; para. [0027]) to be presented at a first location of the user interface (i.e. the candidate words represent potential user entries into GUI 300, and the rankings assigned to the candidate words reflect a likelihood that a user might select a particular candidate word for entry into GUI 300; para. [0057]); 
detecting a gesture of a plurality of gestures performed on the first candidate input (i.e.  the user might contemplate inputting the word “What” as an entry into GUI 300, and the user can select candidate word 324 for entry into GUI 300; para. [0059]); and
causing, based on the gesture of the plurality of gestures performed on the first candidate input, a candidate input set related to the first candidate input (i.e. Upon selection of candidate word 324, and as described above, processor 102 can select a second subset of the candidate words that might represent the user's subsequent textual entry into GUI 300 (e.g., an entry that could follow “What”); para. [0060]) such that a second candidate input is presented closer to the first location than a (i.e. figs. 3, 4, the candidate words associated with the first category can be displayed in order of their corresponding rank in the first virtual keyboard (e.g., in columns along a longitudinal axis of the GUI, or alternatively, in rows along a transverse axis of GUI). Additionally or alternatively, highly ranked candidate words can be disposed at positions within the first virtual keyboard that are highly visible to the user (e.g., disposed centrally within a text entry region of the GUI); para. [0034]) than the third candidate input (i.e. processor 102 obtains and ranks the second subset of the candidate words based on contextual data associated with the user or electronic device, which includes, but is not limited to, data indicate of previously entered text strings and words; para. [0060]), wherein the candidate input set comprises the second candidate input and the third candidate input (i.e. fig. 4, upon selection of candidate word 324, and as described above, processor 102 can select a second subset of the candidate words that might represent the user's subsequent textual entry into GUI 300 (e.g., an entry that could follow “What”); para. [0060]).
Stonehouse does not explicitly teach based on a gesture input, the virtual keyboard with a plurality of graphical elements representing a plurality of letters to be replace by a candidate input.
However, Ullrich teaches obtaining a text input via a user interface, wherein the virtual keyboard comprises a plurality of graphical elements representing a plurality of letters (i.e. fig. 6C, the user drags downward from restore control 612 to the “Y” key and then across the “T” and “R” keys until reaching the “D” key. If the user lingers at “D” key beyond a predetermined threshold or breaks contact with the touch interface at the “D” key, then this action can be interpreted as selection of the “D” key; para. [0086]); causing, based on the gesture of the plurality of gestures performed on the first input, the virtual keyboard to be replaced by a candidate input set (i.e. FIG. 6D illustrates a state of interface 600 following selection of the “D” key. Keyboard 610 has again been hidden as indicated by the downward-pointing arrow and restore control 612 is again shown at the edge of interface 612. A plurality of whole-word input keys are shown at 616; para. [0087]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Stonehouse to include the feature of Ullrich. One 

Claim 9: Stonehouse and Ullrich teach the method of claim 8. Stonehouse further teaches wherein each of the second and third candidate inputs is a term predicted to follow the first candidate input in a sentence (i.e. processor 102 can determine a part of speech associated with a previously entered word, and can assign a ranking to subsequent candidate word based on the part of speech (e.g., if the previously entered word were an adjective, a subsequent noun would be assigned a higher ranking than a subsequent verb); para. [0027]).

Claim 10: Stonehouse and Ullrich teach the method of claim 8. Stonehouse further teaches further comprising: obtaining a second user selection with respect to the second candidate input (i.e. FIG. 4B, the user can review the additional candidate words presented by a second virtual keyboard in region 322, and can select one of the additional candidate words for entry into GUI 300 and subsequent display in word display region 342; para. [0061]); and causing, based on the second user selection, another candidate input set related to the second candidate input to be presented on the user interface (i.e. Upon selection of candidate word 402, processor 102 can obtain a third subset of the candidate words that might represent the user's subsequent textual entry into GUI 300 (e.g., an entry that follows the previously entered “What is”); para. [0062]) such that a fourth candidate input is presented closer to a second location of the user interface than a fifth candidate input based on the fourth candidate input being associated with a higher likelihood of being selected by a user than the fifth candidate input,20 4838-9201-5047.v1wherein the other candidate input set comprises the fourth candidate input and the fifth candidate input (i.e. figs. 3, 4, the candidate words associated with the first category can be displayed in order of their corresponding rank in the first virtual keyboard (e.g., in columns along a longitudinal axis of the GUI, or alternatively, in rows along a transverse axis of GUI). Additionally or alternatively, highly ranked candidate words can be disposed at positions within the first virtual keyboard that are highly visible to the user (e.g., disposed centrally within a text entry region of the GUI); para. [0034]), and wherein the second location is a location at which the second candidate (i.e. The user can review the third subset of the candidate words presented by a third virtual keyboard in region 322 of FIG. 4C, and can select one of the candidate words for display in word display region 342 subsequent to the previously entered and displayed “What is”; para. [0063]).

Claim 11: Stonehouse and Ullrich teach the method of claim 8. Stonehouse further teaches further comprising: obtaining a first user selection with respect to the first candidate input (i.e.  the user might contemplate inputting the word “What” as an entry into GUI 300, and the user can select candidate word 324 for entry into GUI 300; para. [0059]), activating a sentence-generating mode of the user interface based on the first user selection with respect to the first candidate input, wherein causing the candidate input set to be presented comprises causing, based on the activation of the sentence-generating mode, the candidate input set related to the first candidate input to be presented on the user interface (i.e. Upon selection of candidate word 324, and as described above, processor 102 can select a second subset of the candidate words that might represent the user's subsequent textual entry into GUI 300 (e.g., an entry that could follow “What”); para. [0060]).

Claim 12: Stonehouse and Ullrich teach the method of claim 8. Stonehouse further teaches further comprising: determining a type of application with which the user interface is associated; and selecting the second and third candidate inputs for the candidate input set based on (i) the first candidate input and (ii) the type of application (i.e. processor 102 can access data identifying previously inputted character strings (e.g., stored within memory 110 of FIG. 1) and process the accessed data to obtain the candidate words in step 202. Further, for example, processor 102 can access data generated by or associated with one or more application programs executed at electronic device 100 (e.g., word processing files, e-mail contact lists, and stored, and data indicative of browsed web pages stored within memory 110 of FIG. 1), which can be processed to yield portions of the candidate words; para. [0023]).

Claim 14: Stonehouse teaches the method of claim 8. Stonehouse further teaches further comprising: determining a user-designated recipient for a message comprising the text input; and selecting the second and third candidate inputs for the candidate input set based on (i) the first candidate input and (ii) the user-designated recipient (i.e. if the user executes an e-mail application on electronic device 100, sets of characters associated with that user's e-mail system (e.g., from the user's contact list or address book) can be used to assign a ranking to the candidate words. In such an example, processor 102 can assign higher rankings to candidate words that correspond to proper nouns found in the user's contact list (e.g., names such as “Benjamin” and “Christine”) relative to, for example, candidate words that correspond to pronouns (e.g., “him” and “her”); para. [0028]).

Claim 15: Stonehouse teaches a non-transitory computer-readable media (i.e. Embodiments can be implemented as one or more computer program products, i.e., one or more modules of computer program instructions encoded on a computer readable medium; para. [0079]) comprising instructions that, when executed by one or more processors (i.e. fig. 1, Electronic device 100 includes multiple components, such as a processor 102 that controls the overall operation of electronic device 100; para. [0010]), cause operations comprising: 
obtaining a text input via a user interface (i.e. FIG. 3, The user can then enter various combination of characters for displayed within word display region 342 using the virtual character-based keyboard; para. [0043, 0046]), wherein the virtual keyboard comprises a plurality of graphical elements representing a plurality of letters (i.e. virtual character-based keyboard, e.g., a QWERTY keyboard; para. [0046]);
causing a first candidate input related to the text input (i.e. candidate words based on contextual data associated with at least one of the user or electronic device 100. For example, such contextual data can include information associated with text previously entered by the user; para. [0027]) to be presented at a first location of the user interface (i.e. the candidate words represent potential user entries into GUI 300, and the rankings assigned to the candidate words reflect a likelihood that a user might select a particular candidate word for entry into GUI 300; para. [0057]); 
(i.e.  the user might contemplate inputting the word “What” as an entry into GUI 300, and the user can select candidate word 324 for entry into GUI 300; para. [0059]); and
causing, based on the gesture of the plurality of gestures performed on the first candidate input, a candidate input set related to the first candidate input (i.e. Upon selection of candidate word 324, and as described above, processor 102 can select a second subset of the candidate words that might represent the user's subsequent textual entry into GUI 300 (e.g., an entry that could follow “What”); para. [0060]) such that a second candidate input is presented closer to the first location than a third candidate input based on the second candidate input being associated with a higher likelihood of being selected by a user (i.e. figs. 3, 4, the candidate words associated with the first category can be displayed in order of their corresponding rank in the first virtual keyboard (e.g., in columns along a longitudinal axis of the GUI, or alternatively, in rows along a transverse axis of GUI). Additionally or alternatively, highly ranked candidate words can be disposed at positions within the first virtual keyboard that are highly visible to the user (e.g., disposed centrally within a text entry region of the GUI); para. [0034]) than the third candidate input (i.e. processor 102 obtains and ranks the second subset of the candidate words based on contextual data associated with the user or electronic device, which includes, but is not limited to, data indicate of previously entered text strings and words; para. [0060]), wherein the candidate input set comprises the second candidate input and the third candidate input (i.e. fig. 4, upon selection of candidate word 324, and as described above, processor 102 can select a second subset of the candidate words that might represent the user's subsequent textual entry into GUI 300 (e.g., an entry that could follow “What”); para. [0060]).
Stonehouse does not explicitly teach based on a gesture input, the virtual keyboard with a plurality of graphical elements representing a plurality of letters to be replace by a candidate input.
However, Ullrich teaches obtaining a text input via a user interface, wherein the virtual keyboard comprises a plurality of graphical elements representing a plurality of letters (i.e. fig. 6C, the user drags downward from restore control 612 to the “Y” key and then across the “T” and “R” keys until reaching the “D” key. If the user lingers at “D” key beyond a predetermined threshold or breaks contact with the touch interface at the “D” key, then this action can be interpreted as selection of the “D” key; para. [0086]); causing, based on the gesture of the plurality of gestures performed on the first input, the virtual keyboard to be replaced by a candidate input set (i.e. FIG. 6D illustrates a state of interface 600 following selection of the “D” key. Keyboard 610 has again been hidden as indicated by the downward-pointing arrow and restore control 612 is again shown at the edge of interface 612. A plurality of whole-word input keys are shown at 616; para. [0087]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Stonehouse to include the feature of Ullrich. One would have been motivated to make this modification because it enables users to increase their text entry speed in words per minute.

Claim 16: Stonehouse and Ullrich teach the media of claim 15. Stonehouse further teaches the operations further comprising: obtaining a first user selection with respect to the first candidate input (i.e.  the user might contemplate inputting the word “What” as an entry into GUI 300, and the user can select candidate word 324 for entry into GUI 300; para. [0059]), activating a sentence-generating mode of the user interface based on the first user selection with respect to the first candidate input, wherein causing the candidate input set to be presented comprises causing, based on the activation of the sentence-generating mode, the candidate input set related to the first candidate input to be presented on the user interface (i.e. Upon selection of candidate word 324, and as described above, processor 102 can select a second subset of the candidate words that might represent the user's subsequent textual entry into GUI 300 (e.g., an entry that could follow “What”); para. [0060]), and wherein each of the second and third candidate inputs is a term predicted to follow the first candidate input in a sentence (i.e. processor 102 can determine a part of speech associated with a previously entered word, and can assign a ranking to subsequent candidate word based on the part of speech (e.g., if the previously entered word were an adjective, a subsequent noun would be assigned a higher ranking than a subsequent verb); para. [0027]).

Claim 17: Stonehouse and Ullrich teach the media of claim 15. Stonehouse further teaches the operations further comprising: obtaining a second user selection with respect to the second candidate input (i.e. FIG. 4B, the user can review the additional candidate words presented by a second virtual keyboard in region 322, and can select one of the additional candidate words for entry into GUI 300 and subsequent display in word display region 342; para. [0061]); and causing, based on the second user selection, another candidate input set related to the second candidate input to be presented on the user interface (i.e. Upon selection of candidate word 402, processor 102 can obtain a third subset of the candidate words that might represent the user's subsequent textual entry into GUI 300 (e.g., an entry that follows the previously entered “What is”); para. [0062]) such that a fourth candidate input is presented closer to a second location of the user interface than a fifth candidate input based on the fourth candidate input being associated with a higher likelihood of being selected by a user than the fifth candidate input,20 4838-9201-5047.v1wherein the other candidate input set comprises the fourth candidate input and the fifth candidate input (i.e. figs. 3, 4, the candidate words associated with the first category can be displayed in order of their corresponding rank in the first virtual keyboard (e.g., in columns along a longitudinal axis of the GUI, or alternatively, in rows along a transverse axis of GUI). Additionally or alternatively, highly ranked candidate words can be disposed at positions within the first virtual keyboard that are highly visible to the user (e.g., disposed centrally within a text entry region of the GUI); para. [0034]), and wherein the second location is a location at which the second candidate input is presented on the user interface (i.e. The user can review the third subset of the candidate words presented by a third virtual keyboard in region 322 of FIG. 4C, and can select one of the candidate words for display in word display region 342 subsequent to the previously entered and displayed “What is”; para. [0063]).

Claim 18: Stonehouse and Ullrich teach the media of claim 17. Stonehouse further teaches wherein each of the fourth and fifth candidate inputs is a synonym or conjugation of the second candidate input (i.e. identify additional candidate words that correspond to synonyms of the obtained candidate words; para. [0024]).

Claim 19: Stonehouse and Ullrich teach the media of claim 15. Stonehouse further teaches the operations further comprising: determining a type of application with which the user interface is associated; and selecting the second and third candidate inputs for the candidate input set based on (i) the first candidate input and (ii) the type of application (i.e. processor 102 can access data identifying previously inputted character strings (e.g., stored within memory 110 of FIG. 1) and process the accessed data to obtain the candidate words in step 202. Further, for example, processor 102 can access data generated by or associated with one or more application programs executed at electronic device 100 (e.g., word processing files, e-mail contact lists, and stored, and data indicative of browsed web pages stored within memory 110 of FIG. 1), which can be processed to yield portions of the candidate words; para. [0023]).

Claim 20: Stonehouse and Ullrich teach the media of claim 15. Stonehouse further teaches the operations further comprising: determining a user-designated recipient for a message comprising the text input; and selecting the second and third candidate inputs for the candidate input set based on (i) the first candidate input and (ii) the user-designated recipient (i.e. if the user executes an e-mail application on electronic device 100, sets of characters associated with that user's e-mail system (e.g., from the user's contact list or address book) can be used to assign a ranking to the candidate words. In such an example, processor 102 can assign higher rankings to candidate words that correspond to proper nouns found in the user's contact list (e.g., names such as “Benjamin” and “Christine”) relative to, for example, candidate words that correspond to pronouns (e.g., “him” and “her”); para. [0028]).


11.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stonehouse et al. (U.S. Patent Application Pub. No. US 20150051901 A1) in view of Ullrich et al. (U.S. Patent Application Pub. No. US 20110061017 A1) and further in view of Miller et al. (U.S. Patent Application Pub. No. US 20200026778 A1).

Claim 6: Stonehouse and Ullrich teaches the system of claim 5. Stonehouse further teaches	wherein determining the type of application comprises determining an application type associated with the user interface, and wherein selecting the second and third candidate inputs for the candidate input set comprises selecting the second and third candidate inputs for the candidate input set based on (i) the first candidate input and (ii) the application type (i.e. processor 102 can access data identifying previously inputted character strings (e.g., stored within memory 110 of FIG. 1) and process the accessed data to obtain the candidate words in step 202. Further, for example, processor 102 can access data generated by or associated with one or more application programs executed at electronic device 100 (e.g., word processing files, e-mail contact lists, and stored, and data indicative of browsed web pages stored within memory 110 of FIG. 1), which can be processed to yield portions of the candidate words; para. [0023]).
	Stonehouse does not explicitly teach an application is a financial application.
	However, Miller teaches an application is a financial application (i.e. figs. 2A, 2B, FIG. 2A, executed payment application 108 may perform operations that cause client device 102 to generate and present, on display unit 116A, a digital payment interface 200 that includes interface elements 202, which prompt user 101 to provide input specifying the counterparty identifier (e.g., the name of American Express™) within a corresponding fillable text box 204; para. [0042, 0044, 0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Stonehouse and Ullrich to include the feature of Miller. One would have been motivated to make this modification because it provides systems and processes that automatically populate, in real-time, portions of digital interfaces based on dynamically generated contextual data.

Claim 13: Stonehouse and Ullrich teach the method of claim 12. Stonehouse further teaches further comprising: wherein selecting the second and third candidate inputs for the candidate input set comprises selecting the second and third candidate inputs for the candidate input set based on (i) the first candidate input and (ii) the application type (i.e. processor 102 can access data identifying previously inputted character strings (e.g., stored within memory 110 of FIG. 1) and process the accessed data to obtain the candidate words in step 202. Further, for example, processor 102 can access data generated by or associated with one or more application programs executed at electronic device 100 (e.g., word processing files, e-mail contact lists, and stored, and data indicative of browsed web pages stored within memory 110 of FIG. 1), which can be processed to yield portions of the candidate words; para. [0023]).
Stonehouse does not explicitly teach an application is a financial application.
	However, Miller teaches an application is a financial application (i.e. figs. 2A, 2B, FIG. 2A, executed payment application 108 may perform operations that cause client device 102 to generate and present, on display unit 116A, a digital payment interface 200 that includes interface elements 202, which prompt user 101 to provide input specifying the counterparty identifier (e.g., the name of American Express™) within a corresponding fillable text box 204; para. [0042, 0044, 0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Stonehouse and Ullrich to include the feature of Miller. One would have been motivated to make this modification because it provides systems and processes that automatically populate, in real-time, portions of digital interfaces based on dynamically generated contextual data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Hsu et al. (Pub. No. US 20180173691 A1), text prediction engine uses the word typed so far, also referred to as the composing text, as an input for calculating and ranking the suggested candidates..
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.